Citation Nr: 0617970	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-07 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

At an April 2006 videoconference hearing, the Board granted a 
motion to advance this case on the docket due to the 
veteran's advanced age.  38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to special monthly pension based on 
the need for regular aid and attendance of another, or at the 
housebound rate, to include entitlement to a total rating for 
nonservice-connected pension purposes based on individual 
unemployability, is referred to the RO for appropriate 
development.  Additionally, in a February 2002 statement the 
veteran asserted that he sustained burns to his hands and 
ankles in service.  Accordingly, the issue of entitlement to 
service connection for scars residuals of burns to the hands 
and ankles is also referred to the RO for appropriate 
development.


REMAND

This case is not ready for appellate review.  At the April 
2006 videoconference hearing, the veteran indicated that his 
PTSD had increased in severity since his last VA examination.  
The veteran should be afforded a current VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 408 (1997).

Additionally, the veteran reported VA treatment for his PTSD 
at the VA medical center in Bay Pines, Florida, and the Vet 
Center in Sarasota, Florida.  The record 


reflects that the veteran has also received treatment at the 
VA community based outpatient clinic in Sarasota, Florida.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Current and complete records of VA treatment of the veteran 
should be obtained.

Finally, the veteran indicated that he has been treated for 
PTSD by a psychologist at Magnolia Nursing Home.  These 
records should be obtained.  See 38 C.F.R. § 3.159(c)(1) 
(2005).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the veteran's claim of 
entitlement to an initial disability 
rating in excess of 30 percent for PTSD.

2.  Obtain VA records of mental health 
treatment of the veteran at the VA 
medical center in Bay Pines, Florida, the 
Vet Center in Sarasota, Florida, and the 
VA community based outpatient clinic in 
Sarasota, Florida, from February 2002 to 
the present.  Associate all records and 
responses with the claims file.

3.  After securing any necessary release, 
obtain records for mental health  
treatment of the veteran at Magnolia 
Nursing Home in Sarasota, Florida, by a 
psychologist (a Dr. Stein or Sky).

4.  Provide a VA review examination for 
PTSD to the veteran to assist in 
evaluating the severity of his service-
connected PTSD.  The claims folder, 
including the report of a June 2002 VA 
initial examination for PTSD, should be 
made available to the examiner for review 
before the examination.  The examiner 
must verify in the examination report 
that the claims folder has been reviewed.

The examiner must complete all relevant 
inquiries on the examination worksheet.

5.  The veteran has asked for the return 
of photocopies of newspaper articles 
referring to explosion of the Leyte. 
Ensure that these photocopied records, 
located at the top of the claims folder, 
are returned to him.  

6.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

